IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LESLIE MILLER,1                           §
                                              §   No. 471, 2014
          Respondent-Below,                   §
          Appellant,                          §
                                              §   Court Below: Family Court
          v.                                  §   of the State of Delaware,
                                              §   in and for New Castle County
    AARON MILLER,                             §   File No. CN10-03092
                                              §   Petition No. 14-03599
          Petitioner-Below,                   §
          Appellee.                           §

                               Submitted: November 12, 2014
                                Decided: December 19, 2014

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                       ORDER

         This 19th day of December 2014, upon consideration of the parties’

briefs and the record on appeal, it appears to the Court that:

         (1)    Leslie Miller (“the Wife”) filed this appeal from a Family Court

decision, dated July 29, 2014, which granted Aaron Miller’s (“the

Husband”) motion to reduce or terminate alimony. We find no abuse of the

Family Court’s discretion in this matter.              Accordingly, we affirm the

judgment on appeal.

         (2)    The record reflects that the parties were married on September

2, 1999 and divorced on July 15, 2010. As a result of court proceedings
1
    The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
ancillary to their divorce, the Husband was ordered to pay alimony to the

Wife of $3,327.75 per month.       The Husband’s alimony payments were

scheduled to increase after twenty-four months to $3,432.75 per month (after

the Wife paid off her child support arrears) and would terminate after a total

of thirty-five months.

      (3)    On February 19, 2014, the Husband filed a petition to reduce or

terminate his alimony obligation. The Husband asserted that there was new

evidence that the Wife had monthly cash income from several business

ventures totaling between $4,000 and $10,000 per month. The Husband

argued that this evidence was contrary to $15,000 annual income that the

Family Court attributed to the Wife in its alimony award. The Husband

argued that the Wife deliberately had failed to disclose these additional

sources of income to the Family Court during the ancillary hearing. The

Wife filed a response denying the Husband’s allegations.

      (4)    The Family Court held a hearing on the Husband’s motion for

modification of alimony on June 19, 2014. Both parties appeared for the

hearing with their counsel. The Husband presented the testimony of the

Wife’s alleged former lover, Mark. Mark testified that he met the Wife after

she had responded to his online personal advertisement seeking a romantic




                                      2
relationship.2    Mark testified that he and the Wife were romantically

involved for several months, that she had spent the night at his house on

multiple occasions, that they had taken several trips together, and that he had

given her about $5,000 worth of jewelry as gifts. Mark testified that the

Wife had told him about several business ventures that she was involved in,

including an auto body shop and a catering business. He testified that the

Wife had told him that she was a partner in a business with her brother but

acted as a silent partner so that the Husband would not know that she was

involved in the business. Mark further testified that he observed the Wife

receiving checks and thick envelopes, presumably containing cash, from

some of these ventures. Mark acknowledged that he was upset with the

Wife after their relationship ended and she refused to return the jewelry he

had given to her. He testified that he had contacted the Husband in an effort

to exact some type of revenge against the Wife.

       (5)    The Husband also presented the testimony of the Wife who

testified that the only income she earns is $500 every two weeks working as

a receptionist at a nail salon, in addition to the alimony and occasional loans


2
  The Wife denied ever being in a romantic relationship with Mark. She testified that she
had responded to his online advertisement because she was seeking to hire a private
investigator. The Husband submitted a copy of the online advertisement, however, which
reflected that Mark had been seeking a romantic relationship and did not mention his
occupation as a private investigator.


                                           3
she receives from family members. She denied being involved in any other

business ventures. The Husband’s counsel questioned the Wife extensively

about deposits she made into her bank account between January 2013 and

March 2014.     The deposits totaled almost $68,000 (not including over

$39,000 in deposits from the Husband’s alimony payments) and her

withdrawals totaled almost $39,000.

      (6)   After considering all of the evidence, the Family Court

concluded that the Wife’s testimony was not credible and that her

explanations for various deposits and withdrawals simply did not add up.

Moreover, while acknowledging Mark’s bias against the Wife, the Family

Court nonetheless concluded that his testimony about how he met the Wife

was substantiated by the online advertisement and thus more credible than

the Wife’s testimony on this point. In fact, the Family Court concluded that

the “Wife was dishonest in her testimony about how she met [Mark].” The

Family Court found this lack of truthfulness tainted her overall credibility.

Ultimately, the Family Court concluded that the Wife was not dependent on

the Husband for support and that the Husband’s petition to terminate

alimony should be granted. The Wife appeals.

      (7)   In her opening brief on appeal, the Wife contends that the

Family Court abused its discretion in determining that she was not



                                      4
dependent by relying on the testimony of a biased witness. The Wife also

contends that the Family Court erred by ignoring her testimony

substantiating that she is dependent on the Husband for support.

          (8)    Under 13 Del. C. § 1519(a)(4), the Family Court may modify or

terminate alimony “only upon a showing of real and substantial change in

circumstances.” On appeal from the Family Court’s decision regarding

alimony, this Court reviews the law and the facts, as well as the inferences

and deductions made by the trial judge.3 We review conclusions of law de

novo.4 If the Family Court correctly applied the law, we review under an

abuse of discretion standard.5 The Family Court’s factual findings will not

be disturbed on appeal unless those findings are clearly wrong and justice

requires their overturn.6         When the determination of facts turns on the

credibility of the witnesses who testified under oath before the trial judge,

this Court will not substitute its opinion for that of the trial judge.7

          (9)    In this case, the Family Court considered all of the evidence

presented by the parties and determined that Wife was not truthful in certain

aspects of her testimony, which called her credibility into question with
3
    Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
4
    Forrester v. Forrester, 953 A.2d 175, 179 (Del. 2008).
5
Jones v. Lang, 591 A.2d 185, 186-87 (Del. 1991).
6
    Forrester v. Forrester, 953 A.2d at 179.
7
    Wife (J.F.V) v. Husband (O.W.V., Jr.), 402 A.2d at 1204.


                                               5
respect to all of her testimony. The Family Court acknowledged that the

Husband’s star witness, Mark, had a grudge against the Wife. Nonetheless,

the Family Court determined that Mark was more credible than the Wife.

These credibility determinations were within the Family Court’s discretion.

We conclude that the Family Court’s findings of fact are supported by the

record and that the Family Court did not commit any error of law.

Accordingly, the judgment below must be affirmed.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice




                                    6